Hill, C. J.
1. Testimony that one party to a contract was induced to sign it by false statements as to its contents, and that he was prevented from reading the contents before signing, by the artifice and trick of another (fully stating in what the trick or artifice consisted), did not conflict with the elementary rule that parol testimony is not admissible to vary or alter the terms of a written contract, and waB properly admitted in evidence in support of the plea of fraud in procuring the contract. Marietta Fertilizer Co. v. Beckwith, 4 Ga. App. 245, and citations (61 S. E. 149); Truitt-Silvey Hat Co. v. Callaway, 130 Ga. 637 (61 S. E. 481).
2. No error appears, and the evidence supports the verdict.

Judgment affirmed.

Action on contract; from city court of Eastman — Judge Griffin.
May 6, 1911.
C. W. Atwill, for plaintiff. J. A. Neese, for defendant.